IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


NOERR'S GARAGE, INC.,         : No. 277 MAL 2015
                              :
              Petitioner      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Commonwealth Court
         v.                   :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
DEPARTMENT OF TRANSPORTATION, :
                              :
              Respondent      :


                                     ORDER


PER CURIAM

     AND NOW, this 31st day of August, 2015, the Petition for Allowance of Appeal is

DENIED.